DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nukushina (US Pub. No. 2016/0207359) in view of Yamaoka (EP 3081398) and/or Ishida (JP2005-231430; machine translation relied upon).
Regarding claim 1, Nukushina teaches a pneumatic tire comprising first main grooves 11, a first land portion 10, second main grooves 12, second land portions 20, auxiliary grooves 21 in the second land portions opening to the second main grooves (paragraphs [0027]-[0029]; figure 2), the auxiliary grooves are each bent grooves including first groove portions 21A and second groove portions 21B (paragraph [0029]; figure 2) and wherein a groove width of the first groove portions gradually reduces from the opening end portion to the bend point (paragraph [0036]; figures 2-3). Nukushina does not specifically disclose first sipes inclined in a direction identical to a direction of the auxiliary grooves, the first sipes crossing each of the second land portions and opening at one end to one of the first main grooves and at an other end to one of the second main grooves, the first sipes having a width of less than 1.5 mm and extending continuously from the one end opening to the other end opening. Yamaoka teaches in addition to auxiliary grooves 10 (paragraph [0028]; figures 1-2), first sipes 31 having a width of less than 2.0 mm which are inclined in the same direction as auxiliary grooves and completely cross each second land portion between adjacent auxiliary grooves (paragraphs [0050]-[0052]; figures 1-2). Ishida teaches first sipes 32 having a width of 0.5-2.0 mm which are inclined in the same direction as auxiliary grooves 31 and completely cross each second land portion between adjacent auxiliary grooves 31 (machine translation at pages 3-4; figure 1). It would have been obvious to one of ordinary skill in the art to use an additional sipe crossing the land portion as taught by Yamaoka and/or Ishida in the tire of Nukushina for the purpose of adding additional edge effect, such a sipe reading on the claimed first sipe.
 Regarding claim 3, Nukushina teaches third land portions 30 having lug grooves 31 which do not communicate with the second main grooves (paragraph [0031]; figure 2).
Regarding claim 6, Nukushina teaches in regions each lying closer to the tire equatorial plane than regions X ranging from 90% or greater to 110% or less of a ground contact width centered around the tire equatorial plane, sipes inclined in a direction identical to the inclination direction of the lug grooves (figure 2). While Nukushina does not specifically disclose that the sipes are three dimensional, it would have been obvious to one of ordinary skill in the art to use three dimensional sipes in order to gain the benefit of the increased edges of siping while maintaining the additional rigidity created by using three dimensional sipes; official notice being taken that it is well known / conventional per se in the tire tread art to provide three dimensional sipes in a land portion of a tread to increase edge effect and to improve rigidity.
Regarding claim 7, Nukushina teaches that a distance between a boundary portion between each of short portions and each of long portions of groove walls of the second main grooves and an end portion, lying adjacent to the tire equatorial plane, of each of the lug grooves ranges from 1.0 times or more to 4.0 times or less of a length of each of the short portions in the tire circumferential direction, and wherein the boundary portion lies within a range of +/-5 degrees of a direction from one of midpoints of the groove width of each of the lug grooves, at the end portion of each of regions X ranging from 90% or more to 110% or less of a ground contact width centered around the tire equatorial plane, the end portion lying adjacent to the tire equatorial plane, to the end portion, lying adjacent to the tire equatorial plane, of each of the lug grooves (figure 2).
Regarding claim 8, Nukushina teaches that in each of the first groove portions, a groove depth gradually increases from the bend point to the opening end portion (paragraph [0036]; figure 4).
Regarding claim 9, Nukushina teaches that the groove width from the opening end to the bend point can be constant (i.e. groove width at the bend point is 100% of the groove width at the opening end) or gradually decreasing (i.e. groove width at the bend point is less than 100% of the groove width at the opening end) (paragraph [0036]), thus teaching a range of width percentages overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 10, Nukushina teaches that the groove depth from the opening end to the bend point can be constant (i.e. groove depth at the opening end is 100% of the groove depth at the bend point) or gradually decreasing (i.e. groove depth at the opening end is greater than 100% of the groove width at the bend point) (paragraph [0036]), thus teaching a range of depth percentages overlapping the claimed range.
Regarding claim 12, Nukushina teaches that the auxiliary grooves are inclined in the tire lateral direction so that a straight line joining each of the opening end portions and each of the terminating end portions approaches the tire equatorial plane relative to the tire circumferential direction (figure 2).
Claims 2, 4-5, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nukushina in view of Yamaoka and/or Ishida as applied to claims 1 and 3 above, and further in view of Takahashi (US Pub. No. 2017/0136829).
Regarding claim 2, Nukushina (combined) does not specifically disclose that the first and second main grooves are zigzag shape. Takahashi teaches first main grooves and second main grooves formed into a zigzag shape having groove walls having short portions and long portions, in a plan view (paragraph [0014]; figure 1). It would have been obvious to one of ordinary skill in the art to use main grooves with a shape taught by Takahashi in the tire of Nukushina (combined) as a known alternative main groove configuration with the predictable result of being functional main grooves. It is noted that the zigzag grooves are inclined in both directions, meeting the limitation of “an inclination direction is identical to the direction of the auxiliary grooves”.
Regarding claim 4, Nukushina (combined) does not specifically disclose circumferential narrow grooves. Takahashi teaches circumferential narrow grooves 31 provided on the third land portions, the circumferential narrow grooves each extending in the tire circumferential direction, the circumferential narrow grooves each being formed into a zigzag shape inclined in a direction identical to an inclination direction of the first lug grooves (paragraphs [0016]-[0019]; [figure 1). It would have been obvious to one of ordinary skill in the art to use narrow grooves as taught by Takahashi in the tire of Nukushina (combined) as a known groove configuration on the third land portion with the predictable result of being a functional land portion.
Regarding claim 5, Nukushina teaches that the lug grooves are inclined in the same direction in the auxiliary grooves (figure 2). Nukushina (combined) does not specifically disclose that the lug grooves are inclined, in regions X ranging from 90% or greater to 110% or less of a ground contact width centered around the tire equatorial plane, at an angle a in a range of ±10 degrees or less, the angle a being formed with a straight line along the tire lateral direction and a straight line joining midpoints, at both end portions of each of the regions X, of a groove width of each of the lug grooves. Takahashi teaches that the lug grooves are inclined, in regions X ranging from 90% or greater to 110% or less of a ground contact width centered around the tire equatorial plane, at an angle a in a range of ±10 degrees or less, the angle a being formed with a straight line along the tire lateral direction and a straight line joining midpoints, at both end portions of each of the regions X, of a groove width of each of the lug grooves (figure 1). It would have been obvious to one of ordinary skill in the art to use an angle for the lug grooves as taught by Takahashi in the tire of Nukushina (combined) as a known lug groove angle in a region from 90% to 110% of a ground contact width with the predictable result of being a functional lug groove.
Regarding claim 11, Nukushina teaches that the first main grooves are each disposed outside the equatorial plane in the width direction and the first main grooves define the first land portion (figure 2). Nukushina does not specifically disclose first land portion sipes terminating within the first land portion and extending to one of the main grooves, however such is a well-known configuration as is shown, e.g., by Takahashi (see figure 1). Accordingly, it would have been obvious to one of ordinary skill in the art to use first land portion sipes in order to gain the benefit of the increased edges of siping in Nukushina (combined); official notice being taken that it is well known / conventional per se in the tire tread art to provide sipes in a land portion of a tread to increase edge effect.
Regarding claims 13-17, Nukushina does not specifically disclose that the first and second main grooves are zigzag shape. Regarding claims 13 and 15, Takahashi teaches pairs of first and second main grooves are each formed into a zigzag shape having groove walls having short portions and long portions, in a plan view, and the zigzag shapes are each formed with the long portions and the short portions alternately and repeatedly disposed in the tire circumferential direction (paragraph [0014]; figure 1) and suggests a length of each of the long portions in the tire circumferential direction ranges of about 10 times a length of each of the short portions in the tire circumferential direction (figure 1). It would have been obvious to one of ordinary skill in the art to use a length of each of the long portions in the tire circumferential direction ranges of about 10 times a length of each of the short portions in the tire circumferential direction as suggested by Takahashi in the tire of Nukushina as a known zigzag groove configuration with the predictable result of being a functional zigzag groove. It is noted that applicant has not submitted evidence establishing a criticality of the short to long portion ratio.
 Regarding claims 14 and 16, Takahashi teaches that the pairs of first and second main grooves are each formed with a groove wall lying outside in the tire lateral direction and a groove wall lying inside in the tire lateral direction and adjacent to the tire equatorial plane, the long portions and the short portions are disposed at identical pitches, and arrangement phases of the long portions and the short portions differ between each of the groove walls lying outside in the tire lateral direction and each of the groove walls lying inside in the tire lateral direction and adjacent to the tire equatorial plane (figure 1). It would have been obvious to one of ordinary skill in the art to use a groove wall configuration as taught by Takahashi in the tire of Nukushina as a known zigzag groove configuration with the predictable result of being a functional zigzag groove. 
Regarding claim 17, Takahashi teaches that an arrangement pitch in the tire circumferential direction of the long portions and the short portions of the pair of second main grooves and an arrangement pitch in the tire circumferential direction of lug grooves provided in a third land portion defined by the third land portion outward of the second main groove in the tire lateral direction and not communicated with the second main groove are identical, and end portions of the lug grooves are disposed facing a direction of the short portions of the groove walls outward in the tire lateral direction of the second main groove (figure 1). It would have been obvious to one of ordinary skill in the art to use a pitch relationship as taught by Takahashi in the tire of Nukushina as a pitch relationship with the predictable result of creating a functional tread pattern.

Response to Arguments
Applicant’s amendment and arguments with respect to rejection of claims 1-17 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1-17 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s amendment and arguments with respect to the prior art rejections of claims 1-17 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Yamaoka and/or Ishida as is set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 3, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749